COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER ON MOTION
Cause Number:              01-11-00919-CV
Trial Court Cause
Number:                    365607401
Style:                     OGE, LLC
                           v Matrix Petroleum, LLC, Enduring STBU, LLC, Alpaka Oil & Gas, LLC
Date motion filed*:        March 13, 2013
Type of motion:            Agreed Motion for Extension of Mediation Period
Party filing motion:       Appellant
Document to be filed:      Response

Is appeal accelerated?     Yes         No

If motion to extend time:
         Original due date:                           March 6, 2013
         Number of previous extensions granted:       0
         Date Requested:                              April 5, 2013

Ordered that motion is:

              Granted
                    If document is to be filed, document due: April 5, 2013
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: Sherry Radack
                         Acting individually           Acting for the Court

Panel consists of Chief Justice Sherry Radack, Justice Jane Bland and Justice Rebeca Huddle

Date: March 8, 2013